



Exhibit 10.1
Ramco-Gershenson Properties Trust
2018 Executive Incentive Plan




For 2018, the CEO, COO and CFO positions will participate in a formal short-term
incentive program, based on operating funds from operations (FFO) per share,
property acquisitions and property dispositions, subject to a maximum ratio of
net Debt to Adjusted EBITDA. The CEO will have a target short-term incentive
opportunity equal to 125% of base salary while the COO and CFO will each have a
target opportunity equal to 75% of base salary.


Specific metrics and requirements are as follows:


Funds From Operations Per Share:


Threshold payout (50% of target incentive), target payout (100% of target
incentive) and maximum payout (200% of target incentive) shall occur at
achievement of operating FFO per share for 2018 (adjusted for any equity issued
during the year) equal to or greater than targets established by the
Compensation Committee of the Trust (the “Compensation Committee”). Payouts are
interpolated on a linear basis for achievement of results between threshold,
target and maximum levels. The Funds From Operations metric shall account for
80% of the potential award.


Non-Anchor Leased Occupancy at Year-End:


Threshold payout (50% of target incentive), target payout (100% of target
incentive) and maximum payout (200% of target incentive) shall occur at
achievement of non-anchor tenant leased occupancy percentages at December 31,
2018 equal to or greater than targets established by the Compensation Committee.
Payouts are interpolated on a linear basis for achievement of results between
threshold, target and maximum levels. The Non-Anchor Leased Occupancy at
Year-End metric shall account for 10% of the potential award.


Management Investment Committee Yield:


Threshold payout (50% of target incentive), target payout (100% of target
incentive) and maximum payout (200% of target incentive) shall occur at
achievement of cash on cash yield percentages on investments approved by the
Management Investment Committee either to retenant existing space or for other
operating capital (not including acquisitions) equal to or greater than targets
established by the Compensation Committee. Payouts are interpolated on a linear
basis for achievement of results between threshold, target and maximum levels.
The Management Investment Committee Yield metric shall account for 10% of the
potential award.


Maximum Net Debt to Adjusted EBITDA:


Payment of award amounts as otherwise calculated for achievement of the three
measures, above, under the short-term incentive program shall be at the 0%, 75%,
85%, 100% or 110% levels, subject to achievement of a ratio of net Debt to
Adjusted EBITDA at December 31, 2018 equal to or less than the maximum ratios
established by the Compensation Committee.







--------------------------------------------------------------------------------





Administration Guidelines
•
This Plan shall be administered by the Trust’s Compensation Committee, which
shall be authorized to interpret this Plan, to make, amend and rescind rules and
regulations relating to this Plan, to make awards under this Plan, and to make
all other determinations under this Plan necessary or advisable for its
administration. The Compensation Committee may at its discretion reduce the
payments that would otherwise be made under this Plan.

•
The performance targets shall be established by the Compensation Committee based
on the Trust’s 2018 budget. Under the Compensation Committee’s Charter, it has
the discretion to exclude from the calculation of annual incentive goals any
non-recurring special charges and amounts. Such special charges could generally
include items such as significant litigation and settlement costs; restructuring
charges; changes in accounting policies; acquisition and divestiture impacts;
and material unbudgeted expenses incurred by or at the direction of the Board.
To that end, the Committee may consider any strategic decision or change in the
budget made throughout the course of 2018 that can have a material impact on
operating FFO per share, acquisitions or dispositions, either positive or
negative, that was not accounted for in the budget setting process at the
beginning of the year.

•
In no event shall payment under the Plan to any individual exceed 200% of target
incentive. In no event shall payment under the Plan to any individual exceed
100% of target incentive unless operating FFO per share reaches the threshold
level.

•
All determinations, interpretations and constructions made by the Compensation
Committee shall be final and conclusive.

•
Rights under this Plan may not be transferred, assigned or pledged.

•
Nothing in this Plan confers on any participant any right to continued
employment and this Plan does not interfere with the Trust’s right to terminate
an employee’s employment.

•
A participant must be a full-time employee in good standing at the date of
payment of the award in or around March 2019 in order to receive any payment
under the Plan. No payment will be made to any person who leaves the full-time
employ of the Trust before such date.



Adopted: February 27, 2018





